Citation Nr: 0827461	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an effective date earlier than December 
12, 2003, for the grant of service connection for a right 
knee disability, status post total knee arthroplasty.

3.  Entitlement to an effective date earlier than December 
12, 2003, for the grant of service connection for a left knee 
disability, status post total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946, and from July 1947 to May 1948.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection and awarded 30 percent disability ratings for 
right and left knee disabilities, effective December 12, 
2003, and denied the veteran's claim of entitlement to 
service connection for COPD.  By a December 2005 statement of 
the case, the RO denied the veteran's claims of entitlement 
to effective dates of service connection earlier than 
December 12, 2003, for the right and left knee disabilities.

In August 2008, the Board granted the veteran's motion to 
have his claims advanced on the Board's docket.

The issue of entitlement to service connection for COPD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
right knee disability was filed at the RO on August 22, 1956.  
This claim was denied in a November 1956 rating decision.  
The veteran did not appeal that decision, and it became 
final.  
	
2.  The veteran filed to reopen his previously denied claim 
for service connection for a right knee disability on 
December 12, 2003.  Service connection was subsequently 
granted, effective December 12, 2003.

3.  There was no informal or formal claim, or written intent 
to file a claim for service connection for a right knee 
disability dated after the November 1956 denial and prior to 
the December 12, 2003, claim.

4.  The veteran has not raised a claim of entitlement to 
revision of the November 1956 denial of service connection 
for a right knee disability based upon clear and unmistakable 
error (CUE).

5.  The veteran's initial claim for service connection for a 
left knee disability was filed at the RO on May 21, 2004.  

6.  There was no informal or formal claim, or written intent 
to file a claim for service connection for a left knee 
disability dated prior to the May 21, 2004, claim.


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than December 
12, 2003, for a grant of service connection for a right knee 
disability, have not been met.  38 U.S.C.A. § 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2007).

2.  The criteria for an effective date earlier than December 
12, 2003, for a grant of service connection for a left knee 
disability, have not been met.  38 U.S.C.A. § 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

The veteran contends that he is entitled to earlier effective 
dates of service connection for his right and left knee 
disabilities.  Specifically, he asserts that the effective 
dates should correlate with the 1995 dates on which he 
underwent total arthroplasty of each knee.  These claims will 
be examined in turn.

A.  Right Knee

The veteran filed a claim to reopen his previously denied 
claim for service connection for a right knee disability on 
December 12, 2003, more than one year after his separation 
from active service in May 1948.  Where a claim has been 
filed more than one year after the date of separation from 
service, the effective date of service connection is the date 
of the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  His original 
claim for service connection for a right knee disability was 
denied in a November 1956 rating decision.  The veteran did 
not appeal this decision, and has not alleged CUE with 
respect to this rating.  The November 1956 decision is 
therefore final.  As the veteran underwent a total right knee 
arthroplasty in May 1995, his right knee disability may be 
determined to have existed prior to the date of the surgery.  
The later date in this instance is therefore the date the 
application to reopen the claim was received.  

With regard to whether informal or formal claims, or written 
intent to file an application to reopen his previously denied 
claim for service connection for a right knee disability was 
filed after the November 1956 denial and prior to the 
December 12, 2003, application to reopen, the Board finds no 
evidence of there being such a claim.  The first evidence of 
an intention to reopen his previously denied claim after the 
November 1956 denial was received in December 2003.

Subsequent to the November 1956 decision that denied the 
claim for service connection for a right knee disability, it 
was not until December 12, 2003, that the veteran submitted a 
statement again alleging entitlement to service connection 
for a right knee disability.  Thus, in this case, the only 
date that could serve as a basis for the award of service 
connection is the date of receipt of the veteran's 
application to reopen his claim for service connection on 
December 12, 2003.  There is no legal entitlement to an 
earlier effective date for a right knee disability.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for a right 
knee disability, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Knee

The veteran filed a claim for service connection for a left 
knee disability, secondary to his right knee disability, on 
May 21, 2004, more than one year after his separation from 
active service in May 1948.  Where a claim has been filed 
more than one year after the date of separation from service, 
the effective date of service connection is the date of the 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b).  Here, the record 
reflects that the veteran underwent a total left knee 
arthroplasty in March 1995.  Thus, the later date is the date 
the claim for service connection was received.  In this case, 
however, the RO treated the veteran's claim for secondary 
service connection as a claim for an increase, for purposes 
of establishing the effective date of service, and service 
connection has been established as of December 12, 2003, the 
date the claim for service connection for the right knee 
disability was received.  It is significant that while the 
disability in this case may have existed for several years, a 
claim must be filed in order for any type of benefit to be 
paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether informal or formal claims, or written 
intent to file a claim for service connection for a left knee 
was filed prior to December 12, 2003, the Board finds no 
evidence of there being such a claim.  The first evidence of 
an intention to file a specific claim for service connection 
for a left knee disability was received on no earlier than 
December 12, 2003.  Thus, in this case, the earliest date 
that could serve as a basis for the award of service 
connection is the date as of which service connection for a 
right knee disability was established, on December 21, 2003.  
There is no legal entitlement to an earlier effective date 
for a left knee disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for service connection for a left knee 
disability and that claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

The veteran's claims for effective dates earlier than 
December 12, 2003, for the grants of service connection for 
right and left knee disabilities arise from his disagreement 
with the dates assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, the record reflects that VA 
associated with the claims file the veteran's private and VA 
treatment records.  In addition, the veteran was offered the 
opportunity to testify before the Board, but he declined such 
offer.  The Board finds these actions have satisfied VA's 
duty to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

An effective date earlier than December 12, 2003, for the 
grant of service connection for a right knee disability, 
status post total knee arthroplasty, is denied.

An effective date earlier than December 12, 2003, for the 
grant of service connection for a left knee disability, 
status post total knee arthroplasty, is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for COPD.

In a statement received in December 2007, the veteran, 
through his representative, requested reconsideration of the 
denial of his claim for service connection for COPD in the 
September 2007 rating decision.  In the event that the 
request for reconsideration was denied, the representative 
stated that the December 2007 statement should be interpreted 
as the veteran's notice of disagreement with the denial of 
his claim.  In April 2008, the RO issued an administrative 
decision again denying the claim.  No statement of the case 
was issued.  Because the veteran's representative 
specifically noted that the December 2007 statement should be 
construed as a notice of disagreement in the event that the 
request for reconsideration was denied, triggering the duty 
to issue a statement of the case, a statement of the case on 
that issue should have been issued.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

Send the veteran and his representative 
a statement of the case on the issue of 
entitlement to service connection for 
COPD.  He should be informed of his 
appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN D. REISS	
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


